Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 1 of 6 PageID 464



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


IN RE: ADA CASES                                        Case No. 6:18-mc-14-Orl-31DCI

_____________________________________

                                         ORDER

       The Undersigned initiated this action on February 20, 2018 due to the routine

failure of counsel of the law firm of Thomas B. Bacon, P.A. to comply with Court orders

in litigation involving the Americans with Disabilities Act (“ADA”). (Doc. 1, p. 1; see also

Docs. 2–3 (adding more attorneys litigating ADA cases in this District).) Accordingly, the

Undersigned directed the Clerk to open a miscellaneous case over which U.S. District

Judge Gregory A. Presnell will preside and referred the matter to U.S. Magistrate Judge

Daniel C. Irick for issuance of an appropriate show cause order and recommendation to

the Court. (Doc. 1, p. 2.) Magistrate Judge Irick then ordered all counsel in this case to

individually show cause in writing: (1) why they repeatedly fail to comply with the

Court’s orders and rules of this Court; (2) what sanctions can or should be imposed as a

result; (3) why counsel should not be banned from filing additional ADA cases before

this Court; and (4) in the alternative, what steps can and will be taken immediately to

ensure future compliance with this Court’s orders and rules. (See Doc. 4, p. 5.)

       After responses from counsel and multiple show cause hearings (see Docs. 5–6, 9–

22, 34–41), Magistrate Judge Irick issued a report on November 11, 2018 that identified

three areas of concern. (See Doc. 46 (“R&R”).) He recommended additional actions be


                                            -1-
Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 2 of 6 PageID 465



taken to ensure counsel will comply with the Federal Rules of Civil Procedure, the Local

Rules, and the Court’s orders, including admonishing certain counsel and subjecting

some to temporary Court oversight. (See id. at 7–21.) Mr. Philip Michael Cullen, III then

objected to the R&R on several grounds, one of which challenged the Undersigned’s

“authority to authorize what amounts to a review of how other District Judges handled

their cases. Such reviews are the exclusive preview of the Eleventh Circuit or the Supreme

Court.” (Doc. 49, pp. 3–4 (“Objection”).) This Order follows.

       As Magistrate Judge Irick correctly pointed out in his R&R, this Court has

authority to conduct these proceedings based on: (1) the inherent power possessed by the

Court to manage its affairs and to sanction and discipline errant attorneys; and (2) the

Local Rules, which dictate that any attorney appearing before this Court, after hearing

and for good cause, may be disciplined as the Court deems proper. (See Doc. 46, pp. 5–6

(citing Kleiner v. First Nat’l Bank, 751 F.2d 1193, 1209 (11th Cir. 1985); then citing Local

Rule 2.04(a)).) Contrary to Mr. Cullen’s assertion, this action is not proceeding as “a

review of how other District Judges handled their cases” (see Doc. 49, p. 3); rather, this

action is premised on the Court’s inherent power to manage its affairs to orderly and

expeditiously resolve cases before it. See Link v. Wabash R.R. Co., 370 U.S. 626, 631 (1962).

       Indeed, for centuries “[i]t has . . . been understood that ‘[c]ertain implied powers

must necessarily result to our Courts of justice from the nature of their institution,’

powers ‘which cannot be dispensed with in a Court, because they are necessary to the

exercise of all others.’” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quoting United

States v. Hudson, 7 Cranch 32, 34 (1812)). As a result, “Courts of justice are universally

                                            -2-
Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 3 of 6 PageID 466



acknowledged to be vested, by their very creation, with power to impose silence, respect,

and decorum, in their presence, and submission to their lawful mandates.” Anderson v.

Dunn, 6 Wheat. 204, 227 (1821). “These powers are ‘governed not by rule or statute but

by the very control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.’” Chambers, 501 U.S. at 43

(quoting Link, 370 U.S. at 631); see also Dietz v. Bouldin, 136 S. Ct. 1885, 1892–93 (2016)

(“This Court has also held that district courts have the inherent authority to manage their

dockets and courtrooms with a view toward the efficient and expedient resolution of

cases.”).

       In discussing the scope of these powers, the Supreme Court has said:

       Although this Court has never precisely delineated the outer boundaries of
       a district court’s inherent powers, the Court has recognized certain limits
       on those powers. First, the exercise of an inherent power must be a
       “reasonable response to the problems and needs” confronting the court’s
       fair administration of justice. Second, the exercise of an inherent power
       cannot be contrary to any express grant of or limitation on the district
       court’s power contained in a rule or statute.

Dietz, 136 S. Ct. at 1891–92 (2016) (citations omitted). Here, the Undersigned’s initiation

of the instant action falls squarely within such bounds as both a reasonable response to a

specific problem and a response consistent with all rules and statutes. See id.

       The Undersigned and the other U.S. District Judges in the Middle District of

Florida are presiding over caseloads well in excess of the national average. As the R&R

makes clear, the conduct of Mr. Cullen and many other lawyers litigating ADA cases in

this Court has involved “the repeated failure to comply with the Federal Rules of Civil

Procedure, the Local Rules, and the Court’s orders” as well as “the filing of consistently

                                            -3-
Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 4 of 6 PageID 467



deficient pleadings and substantive motions.” (Doc. 46, p. 6.) It goes without saying that

the frequency and quantity of these issues have caused an unnecessary waste of judicial

resources to fix these problems and delays in the resolution of these ADA cases (and

consequently, all other cases before this Court). With “a view toward the efficient and

expedient resolution of cases,” see Dietz, 136 S. Ct. at 1892, the initiation of these

proceedings was not only permissible but also necessary. Thus, Mr. Cullen’s Objection is

due to be overruled.

       Moreover, to the extent Mr. Cullen’s Objection is also challenging the

Undersigned’s assignment of this case to Judge Presnell and Magistrate Judge Irick, it

fares no better. Under Local Rule 6.01(b), on which Mr. Cullen relies:

       The assignment of duties to United States Magistrate Judges by the judges
       of the Court may be made by standing order entered jointly by the resident
       judges in any Division of the Court; or by any individual judge, in any case
       or cases assigned to him, through written order or oral directive made or
       given with respect to such case or cases.

Of course, this Local Rule does not exist in a vacuum. It must be read in conjunction with

all others. So that the Undersigned, not Judge Presnell, referred the matter to Magistrate

Judge Irick makes no difference. See Local Rule 1.01(c) (“When a judge of this Court in a

specific case issues any order which is not consistent with these rules, such order shall

constitute a suspension of the rules with respect to the case only, and only to the extent

that such order is inconsistent with the rules.”); cf. United States v. Musselwhite, 709 F.

App’x 958, 968 (11th Cir. 2017) 1 (“Though we agree that this case traveled an irregular



       While unpublished opinions are not binding precedent, they may be considered
       1

as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
                                            -4-
Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 5 of 6 PageID 468



path, we see no error in Judge Jarvey’s decision to review the orders entered by Judge

Dalton and subsequently adopted those orders as his own.”). Although Mr. Cullen may

take issue with Magistrate Judge Irick’s recommendations, he lacks foundation to do so

based on the authority of the Undersigned in referring the matter to Magistrate Judge

Irick for an appropriate show cause order and recommendation to the Court. 2

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     To the extent the Objection of Philip Michael Cullen, III to Report and

              Recommendations and Request for Clarification (Doc. 49) challenges the

              Undersigned’s authority to initiate this case and assign it to other judges for

              recommendation and resolution, it is OVERRULED.

       2.     All remaining objections will be handled by U.S. District Judge Gregory A.

              Presnell.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 24, 2019.




686 F.3d 1312, 1316 n.1 (11th Cir. 2012).
       2 The same is true for the Undersigned’s assignment of this case to Judge Presnell.

See Local Rule 1.03(b) (“Each case . . . shall be assigned by the Clerk to an individual judge
of the Court who shall thereafter be the presiding judge with respect to that case.”); Local
Rule 1.03(d) (“The judge to whom any case is assigned may, at any time, reassign the case
to any other consenting judge for any limited purpose or for all further purposes.”); Local
Rule 1.01(c) (noting that any order inconsistent with the Local Rules “shall constitute a
suspension of the rules”); see also Musselwhite, 709 F. App’x at 967 (discussing the
discretion of this Court in the assignment and transfer of cases).
                                             -5-
Case 6:18-mc-00014-GAP-DCI Document 54 Filed 01/24/19 Page 6 of 6 PageID 469




Copies to:
Counsel of Record
U.S. District Judge Gregory A. Presnell




                                          -6-
